IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                 AT JACKSON                FILED
                            FEBRUARY SESS ION, 1998         March 30, 1998

                                                           Cecil Crowson, Jr.
                                                           Appellate C ourt Clerk

STATE OF TE NNE SSE E,               )   C.C.A. NO. 02C01-9705-CR-00189
                                     )
            Appellee,                )
                                     )   SHELBY COUNTY
V.                                   )
                                     )
                                     )   HON . JAME S C. BE ASLEY , JR.,
ALVIN K. WALKER,                     )   JUDGE
                                     )
            Appe llant.              )   (AGGR AVATED ROB BERY )



FOR THE APPELLANT:                       FOR THE APPELLEE:

A.C. WHARTON                             JOHN KNOX WALKUP
District Public Defender                 Attorney General & Reporter

WALKER GWINN                             DEB ORAH A. TULL IS
Assistant Public Defender                Assistant Attorney General
                                         2nd Floor, Cordell Hull Building
MICHAEL JOHNSON                          425 Fifth Avenue North
Assistant Public Defender                Nashville, TN 37243

JUANITA PEYTON                           JOH N W. P IERO TTI
Assistant Public Defender                District Attorn ey Ge neral
Criminal Justice Center, Suite 201
201 Popler Avenue                        JANET L. SHIPMAN
Memphis, TN 38103                        Assistant District Attorney General
                                         Criminal Justice Center, Suite 301
                                         201 Poplar Avenue
                                         Memphis, TN 38103




OPINION FILED ________________________

AFFIRMED

THOMAS T. WOODALL, JUDGE
                                   OPINION
      The Defendant, Alvin K. Walker, appeals as of right from his convicti on for

aggravated robbery following a jury trial in the Shelby County Criminal Court. The

only issue Defendant raises in this appeal is the sufficiency of the evidence,

spec ifically as to the eyewitness testimony identifying the Defendant as committing

the offens e. W e affirm the judgm ent of the tria l court.



       When an accused challenges the sufficiency of the convicting evidence, the

standard is whether, after reviewing the evidence in the light most favorable to the

prosecution, any rationa l trier of fac t could have found the essential elements of the

crime beyond a reason able do ubt. Jack son v. V irginia, 443 U.S. 307, 319 (19 79).

On appeal, the State is entitled to the strongest legitimate view of the evidence and

all inference s therefro m. State v. Cabbage, 571 S.W .2d 832, 835 (Tenn. 197 8).

Because a verdict of guilt removes the presumption of innocence and rep laces it with

a presumption of guilt, the accused has the burden in this court of illustrating why the

evidence is insufficient to suppo rt the verdict re turned b y the trier of fac t. State v.

Tug gle, 639 S.W.2 d 913, 9 14 (Te nn. 198 2); State v. Grace, 493 S.W.2d 474, 476

(Tenn. 19 73).



       Questions concerning the credibility of the witnesses, the weight and value to

be given the evidence, as well as all factual issues raised by the evidence , are

resolved by the trier of fa ct, not this co urt. State v. Pappas, 754 S.W.2d 620, 623

(Tenn. Crim. A pp.), perm. to appeal denied, id. (Tenn. 198 7). Nor ma y this court

reweigh or reevalu ate the ev idence . Cabbage, 571 S.W .2d at 835. A jury verdict




                                            -2-
approved by the trial judg e accre dits the Sta te’s witnesse s and re solves all co nflicts

in favor of the State. Grace, 493 S.W.2d at 476.



       Carl Johnson, known as “Chili,” testified that he was working for the federal

government at the De fense Depo t in Memphis and often frequented a place called

Joe’s Pool Hall. O n Mar ch 6, 1 996, C hili was at Joe ’s Poo l Hall around 11:20 p.m.

playing craps with about twelve (12) other people in a back room. A man wearing

a mask came into the room with a shotgun and grabbed a man, “Grady,” who was

seated in the room. This mask ed ma n put the g un to G rady’s he ad and told him to

“[D]rop it.” Everyone broke up and started to run around the pool room. Chili tried

to run out the front door, but was stopped by a man holding a handgun. This second

gunman was not wearing a mask. He pointed the gun at Chili and told everyo ne to

get back . Chili rec ogniz ed the unm aske d gun man as “Little Boo,” a nickname for the

Defen dant. Chili sta ted tha t while h e was not pe rsona lly acqua inted with D efenda nt,

he had seen h im nea rly every day at Joe’s P ool Hall.



       After Defenda nt poin ted the pistol a t Chili, he told eve ryone to, “[T]a ke the ir

money and put it out.” When Defendant saw that there was not a lot of money laying

on the ground h e said, “W ell, I know it’s more m oney here than this here, so

everybody get out [sic] their clothes.” The masked gunman then went around the

room pointing the gun at people while they removed their clothes and threw th em in

a pile. Defendant asked the owner of the poo l room fo r trash ba gs. When the owner

declined, Defendant threw the trash out of the garbage can and put all the clothes

inside it.




                                            -3-
       Chili stated that he wa s wearing a lea ther coat and h ad seven h undred do llars

($700.00) in cash and a seven thousand dollar ($7,000.00) check from the

government in his wallet. Also, Chili stated that he had his car and house keys and

all his personal identification in the pocket of his pants which were thrown into the

trash can and then taken in the robbery by Defendant and the masked gunman.

Before Defe ndan t and th e ma sked gunm an left, D efend ant told som e of the peop le

lying on the floor that they could pick their money up. Two of these people included

the owne r of the p ool ha ll and a man know n only to Chili the n as “S ix-Nine .” Chili

was able to identify Six-Nine at trial as Antonio Taylor. As Defendant and the

masked gunman were leaving the pool hall, Defendant told everyone to get down on

the floor and then shot his nine millimeter gun six (6) or seven (7) times up into the

ceiling. After th e polic e arrive d on th e sce ne, C hili identified Defendant as one of the

men wh o comm itted the robbery.



       The following day Chili had an appointment to talk with the police at two or

three o’clock . Prior to his ap pointm ent, C hili return ed to J oe’s P ool Ha ll to get h is

car. After his wife dropped him off and pulled away, Chili got in his car and was

preparing to back out when Defendant pulled up in a yellow Camaro. Defendant

opened his car door and was holding a pistol, and he threatened Chili stating, “If you

and those folks go down and s wear o ut a wa rrant o n me , I’m go ing to k ill you.” C hili

left the pool hall and drove to the police station where he identified Defendant from

a set of photographs as the one who had committed the rob bery a nd thre atene d him

if he made an identification to the police.




                                             -4-
      Officer Jerry Collard testified that he was called to Joe’s Pool Hall on March

6, 1995, to in vestigate an agg ravated ro bbery. Wh ile investigatin g, Chili iden tified

Defen dant as one of the assailan ts.



      Sergeant Carl Carter went to the Summer Motel on March 8 in M emph is to

arrest the Defendant.      While Sergeant Carter was at the motel, he collected

evidence and photographed Defendant’s room at the motel. Inside the bedroom,

undern eath the springs of the mattress, Sergeant Carter found a nine m illimeter

semi-a utoma tic handg un.



      Anton io Taylor testified for the defense that he lives near Joe’s Pool Hall and

was present there on March 6, 1996. Taylor was in the back room watching the

craps game when tw o (2) men came in with a gun telling everybody to lay down.

One man w as wea ring a m ask an d both were carrying weapons. Taylor first saw the

man not wearing a mas k bec ause he po inted h is wea pon in Taylo r’s face a nd told

him, “Empty your pockets.” Taylor laid on the ground with his arms over his head

and his eye s close d. Som eone shot in the air and Taylor thought he had been shot

in the head. After ten (10) or fifteen (15) minutes, everyone was lying down on the

ground and the assailants left the pool hall. Taylor believed that Chili was in the

back o f the pool h all, in a side ro om, wh en the ro bbery oc curred.



       Taylor stated that while he could not identify the man who held a gun to

his head, h e was c ertain that it      w as not th e Defendant.     Taylor has known

Defendant since junior high school. Taylor waited for the police to arrive and made

a statement that he could not identify anyone. Taylor believed that the man who

pointed a gun a t him was nearly his height (six (6) feet, three (3) inches), with a

                                           -5-
beard. During cross- exam ination , Taylo r adm itted tha t he ha d not to ld the p olice in

his statement that anyone had pointed a gun at his head. Taylor also confirmed that

he told the police that he “did not get a good look at eithe r one o f these respo nsible

parties.”



       Darre ll Wa shing ton wa s also p resen t at Joe ’s Poo l Hall on March 6, 1996.

Washington was shooting pool when someone entered the room with a mask and

sawed -off shotg un an d told everyo ne to “G et dow n.” Pe ople in the pool hall started

running, and Washington ran through to a door where he saw a second man with a

gun who told everyone to get down and to take their clothes off. Washington was

scared and ran to one side and got on the floor. Washington was in the floor taking

his clothes off when he turned around and looked at the second gunman. That

gunman told Washington to “put your damn face in the floor,” and Washington

complied. Wh ile Wa shington could als o not identify this second gunman, he was

certain tha t it was not D efenda nt. Washington described this assailant as tall with

a mustache. After the gunmen left, Washington immediately left and went home.



       The identity of “Little Boo,” the Defendant, as the assailant at the pool hall was

a question of fact for determination by the jury. State v. Strickland, 885 S.W.2d 85,

87 (Tenn. Crim. App. 1993).          Chili testified that Defendant was one of the

perpetrators of the o ffense at Joe ’s Poo l Hall. Chili identified Defendant to the police

in his initial statement and then identified Defendant from a set of photographs at the

police station. In addition, Chili was threatened by Defendant the day following the

robbery. Chili described the weapon Defendant was using to commit the robbery as

a nine millimeter handgun, and Sergeant Carter testified that he found a nine

millimeter handgun hidden in Defendant’s room when he was arrested. While two

                                            -6-
other witnesses testified that Defendant was not the perpetrator, this factual conflict

was reconciled by the jury by weighing the cred ibility of each w itness. See State v.

Sheff ield, 676 S .W .2d 54 2, 547 (Ten n. 198 4). He re, it appears that the jury found

the eyewitness tes timony of Ch ili more convincing than that of the other witnesses.

The testimon y of a victim id entifying the perpetra tor is sufficient in and o f itself to

support a convictio n. Strickland, 885 S.W .2d at 87. W e will not reevaluate or

reweigh this eviden ce, and this issue is without m erit.



       After conside ring the rec ord, we c onclud e that there was su fficient proo f to

establish that the Defendant was the perpetrator of the offense. We affirm the

judgm ent of the tria l court.


                                   ____________________________________
                                   THOMAS T. W OODALL, Judge


CONCUR:


___________________________________
JOSEPH B. JONES, Presiding Judge


___________________________________
JOHN H. PEAY, Judge




                                            -7-